Sims v Reyes (2021 NY Slip Op 02970)





Sims v Reyes


2021 NY Slip Op 02970


Decided on May 7, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, TROUTMAN, AND BANNISTER, JJ.


1240.1 CA 20-01059

[*1]NICHOLAS SIMS, PLAINTIFF-RESPONDENT,
vSAMUEL A. REYES, M.D., ET AL., DEFENDANTS, AND SETON IMAGING, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (MEGHANN N. ROEHL OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered May 5, 2020. The order, inter alia, held in abeyance enforcement of certain provisions of a February 7, 2020 order for a period of six months. 
It is hereby ORDERED that said appeal is unanimously dismissed with costs (see generally Matter of Hearst Corp. v Clyne , 50 NY2d 707, 714 [1980]).
Entered: May 7, 2021
Mark W. Bennett
Clerk of the Court